DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment after the Final Rejection dated 6 July 2022. By this amendment, claims 32 and 45 are amended, claims 53 and 66 are canceled, and claim 67 is newly added.

Allowable Subject Matter
Claims 32-52, 54-65 and 67 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 32 and 40, and claims 33-39, 41-44, 51, 52 and 54-60 which depend thereon, and as noted in the Final Rejection dated 6 July 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the photopatternable dielectric material is exposed to patterned actinic radiation, specifically such that it leaves an upper surface of the photopatternable dielectric material comprising a peak and sidewalls extending downwardly from the peak.
Regarding independent claim 45, and claims 46-50 and 61-65 which depend therefrom, and as previously noted in the Final Rejection dated 6 July 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the liner is a discontinuous structure with the openings.
Regarding independent claim 67, as previously noted in the Final Rejection dated 6 July 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the liner comprises a thickness of about one monolayer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899